 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   ERIN M. SNIDER, Bar #304781
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare St. Ste. 330
 4   Fresno, CA 93721
     Telephone: 559-487-5561
 5   Fax: 559-487-5950
 6   Attorney for Defendant
     ALBERT MARROQUIN, JR.
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                   Case No. 1:18-po-00153-SAB-1
12                    Plaintiff,                  [AMENDED] MOTION TO DESIGNATE
                                                  ADDITIONAL COMMUNITY SERVICE
13    vs.                                         ORGANIZATIONS; ORDER
14    ALBERT MARROQUIN, JR.,                      Judge: Hon. Stanley A. Boone
15
                      Defendant.
16
17          On February 21, 2019, the Court placed Albert Marroquin Jr. on a twelve-month term of
18   probation under 18 U.S.C. § 3607. Amongst other conditions of probation, the Court ordered Mr.
19   Marroquin to complete 100 hours of community service at an approved nonprofit organization.
20   On March 26, 2019, the Court approved Coalinga Community Foundation Thrift Shop in Coalinga,
21   California. Mr. Marroquin asks the Court to approve the following two additional organizations
22   for him to perform his community service hours: Imaginarium Institute of Fine Arts located at 194
23   E. Elm Avenue, Suite 102, Coalinga, CA 93210 and Chapel Grace Church located at 120 E.
24   Hawthorne Street, Coalinga, CA 93210. Tasks to be performed at the Imaginarium will consist of
25   delivering brochures and fliers as needed. Mr. Marroquin will be at the church on Saturdays,
26   cooking in the kitchen (Herb’s Kitchen) for their community outreach program that provides meals
27   to members of the community in need.
28   ///
 1                             Respectfully submitted,
 2                             HEATHER E. WILLIAMS
                               Federal Defender
 3
 4   Date: March 29, 2019      /s/ Erin Snider
                               ERIN SNIDER
 5                             Assistant Federal Defender
                               Attorney for Defendant
 6                             ALBERT MARROQUIN, JR.
 7
 8
 9                             ORDER
10
11   IT IS SO ORDERED.
12
     Dated:    April 1, 2019
13                                 UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      fggfff                     -2-
